SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (No fee required) For the transition period from to Commission file number l-9224 Inscrutor, Inc. (Name of Small Business Issuer in Its Charter) DELAWARE 32-0251358 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 410 Park Avenue, 15th Floor, New York, NY 10022 (Address of Principal Executive Offices) (Zip Code) 212-231-8526 (Issuer's Telephone Number, including Area Code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 13, 2008: 11,350,030 shares of common stock. INSCRUTOR, INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q THREE MONTHS ENDED SEPTEMBER 30, 2008 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Unaudited Condensed Balance Sheet at September 30, 2008 1 Unaudited Condensed Statement of Operations for the three months ended September 30, 2008 and for the Period from April 18, 2008 (Inception) through September 30, 2008 2 Unaudited Condensed Statement of Changes in Stockholders' (Deficit) Equity for the period from April 18, 2008 (Inception) through September 30, 2008 3 Unaudited Condensed Statement of Cash Flows for the Period from April 18, 2008 (Inception) through September 30, 2008 4 Notes to the Condensed Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10-14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 PART I - FINANCIAL INFORMATION Item1. Financial Statements INSCRUTOR, INC. (A DEVELOPMENT STAGE COMPANY) Unaudited Condensed Balance Sheet September 30, 2008 As of September 30, 2008 (Unaudited) ASSETS Current Assets: Cash $ 17,154 Accounts receivable 3,000 Prepaid expenses 965 Total Current Assets 21,119 TOTAL ASSETS $ 21,119 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts and accrued expenses payable $ 6,767 Accrued expenses payable - related party 5,000 Loan payable - related party 1,064 Loan payable Toft Aps. - related party 45,000 Total Current Liabilities 57,831 TOTAL LIABILITIES 57,831 STOCKHOLDERS' EQUITY (DEFICIT) Series A Convertible Preferred stock - $.001 par value; 100,000 shares authorized; 100,000 to be issued 100 Preferred stock - $.001 par value; 9,900,000 shares authorized; none issued and outstanding - Common stock - $.001 par value; 100,000,000 shares authorized; 11,350,030 shares to be issued 11,350 Additional paid-in capital 72,355 Accumulated deficit during the development stage (120,517 ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) (36,712 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 21,119 See accompanying notes to the unaudited condensed financial statements. -1- INSCRUTOR, INC. (A DEVELOPMENT STAGE COMPANY) Unaudited Condensed Statement of Operations Three months ended September 30, 2008 April 18, 2008 (Inception) - September 30, 2008 (Unaudited) (Unaudited) REVENUE - Related Party $ 9,000 $ 12,000 COST OF GOODS SOLD 3,450 4,600 GROSS PROFIT 5,550 7,400 Selling, general & administrative expenses: Consulting fees and services - related party 53,000 55,000 Professional fees 56,321 56,321 Other general & administrative expenses 3,596 5,291 Total operating expenses 112,917 116,612 LOSS FROM OPERATIONS (107,367 ) (109,212 ) NET LOSS $ (107,367 ) $ (109,212 ) Basic and diluted net loss per weighted-average shares common stock $ (0.01 ) $ (0.01 ) Weighted-average number of shares of common stock to be issued 11,349,052 11,329,575 See accompanying notes to the unaudited condensed financial statements. -2- INSCRUTOR, INC. (A DEVELOPMENT STAGE COMPANY) UnauditedCondensed Statement of Changes in Stockholders' Deficit For the Period from April 18, 2008 (Inception) through September 30, 2008 Common Series A Common Series A Accumulated Deficit during Stock Preferred Stock Stock Preferred Stock Additional the Shares to be Shares to be Paid-in development issued issued Par Value Par Value Capital stage Total Balance April 18, 2008 (Inception) 11,305,030 - $ 11,305 $ - $ - $ (11,305 ) $ - Series A Preferred stock to be issued for consulting services - related party - 100,000 - 100 49,900 50,000 Common stock to be issued for professional fees 45,000 45 - 22,455 22,500 Net loss for the period ended September 30, 2008 - - - (109,212 ) (109,212 ) Balance September 30, 2008 11,350,030 100,000 $ 11,350 $ 100 $ 72,355 $ (120,517 ) $ (36,712 ) See accompanying notes to the unaudited condensed financial statements. -3- INSCRUTOR, INC. (A DEVELOPMENT STAGE COMPANY) Unaudited Condensed Statement of Cash Flows For the Period from April 18, 2008 (Inception) through September 30, 2008 April 18, 2008 (Inception) - September 30, 2008 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (109,212 ) Adjustments to reconcile net loss to cash used in operating activities: Stock Issued for consulting fees and services - related party and professional fees 72,500 Changes in operating assets and liabilities: Increase in accounts receivable (3,000 ) Increase in prepaid expenses (965 ) Increase in accounts and accrued expenses payable 11,767 NET CASH USED IN OPERATING ACTIVITIES (28,910 ) CASH FLOWS FROM INVESTING ACTIVITIES - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds of loans payable to related party 1,064 Proceeds of loans payable to Toft Aps.related party 45,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 46,064 NET INCREASE IN CASH 17,154 Cash, beginning of period - Cash, END OF PERIOD $ 17,154 Supplementary disclosures of cash flow information Cash paid during the period for: Income taxes $ - Interest paid $ - See accompanying notes to the unaudited condensed financial statements. -4- INSCRUTOR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO THE UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all of the information necessary for a comprehensive presentation of financial position and results of operations. The interim results for the period ended September 30, 2008 are not necessarily indicative of results for the full fiscal year. It is management’s opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation. Inscrutor, Inc.(“Inscrutor” or the “Company”), a development stage company, was incorporated on April 18, 2008 under the laws of the State of Delaware.
